DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palermo (5,312,415).  Palermo discloses, at least in figures 1-3 and col. 4, line 10 to col. 5, line 4; an assembly comprising: an elastic implant (108) usable for lung-volume reducing, wherein the implant is tubular and comprises a lumen and a proximal end, the implant is opened at least at the proximal end, and is in a predetermined curved shape in a natural state (“a randomly oriented relaxed condition,” according to col. 4 lines 45-50) and is constrained to form a straight strip under the effect of an external force (from a catheter, according to col. 4, lines 45-48), and recovers the predetermined curved shape through bending and twisting after the external force is removed; and a delivery device comprising a guidewire (106) and a hollow push piece (110) that has a distal end and a lumen, wherein the proximal end of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Palermo (5,312,415) in view of Lind (5,067,489).  Palermo discloses the invention substantially as claimed, but does not explicitly disclose that the guidewire comprises a distal end that is provided with a soft guidewire guide head coaxial with the guidewire, and wherein the guidewire guide head and the guidewire each has an outer diameter, the outer diameter of the guidewire guide head being the same as the outer diameter of the guidewire; wherein the guidewire guide head comprises a guide post, and a spring fixed to and surrounding the guide post, and wherein the guide post and the guidewire .
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Palermo (5,312,415) in view of Phelps et al. (5,382,259).  Palermo discloses the invention substantially as claimed, but does not explicitly discloses that the implant further comprises an elastic membrane which coats at least the outer wall of the elastic deformation part, wherein the plurality of grooves is filled with the elastic membrane.  Phelps et al. teach, in figures 10, 11 and 13 and col. 3, lines 6-29; an implant (164) comprising an elastic membrane (e.g., 162 or 166) which coats at least the outer wall of an elastic deformation part, wherein a plurality of grooves (between .
Allowable Subject Matter
Claims 16, 18, 21, and 23-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses an assembly comprising, inter alia: a lung volume-reducing elastic implant, wherein the implant is tubular and comprises a lumen and a proximal end, the implant is opened at least at the proximal end, and is in a predetermined curved shape in a natural state and is constrained to form a straight strip under the effect of an external force, and recovers the predetermined curved shape through bending and twisting after the external force is removed; and a delivery device comprising a guidewire and a hollow push piece that has a distal end and a lumen, wherein the proximal end of the implant is detachably connected to the distal end of the hollow push piece, and the guidewire movably extends through the entire lumens of the implant and the hollow push piece, wherein the implant comprises an elastic deformation part and a distal end, wherein the elastic deformation part is located between the proximal end and the distal end, with the elastic deformation part having a shape memory characteristic and is provided with a plurality .
Also, none of the prior art of record, alone or in combination, discloses a method of implanting the abovementioned lung volume-reducing elastic implant assembly, comprising, inter alia: detachably connecting the proximal end of the implant to the distal end of the hollow push piece, and movably extending the guidewire through the lumens of the implant and the hollow push piece; introducing the implant along the guidewire to an emphysema area or introducing the implant over the guidewire into an emphysema area together with the guidewire; and withdrawing the guidewire.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Molaei et al. (9,687,245) teach an assembly including an implant, a guidewire, and a delivery device.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771